Citation Nr: 0022722	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-06 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1954.

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that determined that the claims for 
service connection for bilateral hearing loss and for 
tinnitus were not well grounded.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran testified before the undersigned member of the 
Board in May 2000.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
bilateral sensorineural hearing loss and the veteran's active 
military service or service-connected disability; nor is 
there any medical evidence tending to show that bilateral 
sensorineural hearing loss was manifested to a compensable 
degree within one year following discharge from active 
service.

2.  There is no competent medical evidence of a nexus between 
tinnitus and active service or service-connected disability.

3.  The veteran did not serve in combat.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 reflects that he received the 
Korean Service Medal, the United Nations Service Medal, and 
the National Defense Service Medal.  The form does not 
reflect the veteran's military occupational specialty but 
does indicate that he served one year, one month, and 20 days 
overseas.

The veteran's service medical records (SMRs) indicate that 
his hearing was 15/15, bilaterally both on entry and on 
separation from active service.  The SMRs do not reflect any 
complaint of hearing difficulty or tinnitus.  

An April 1955 VA hospital report reflects that the veteran 
had surgery for a fractured nose that occurred during active 
service.  An October 1955 examination report from private 
physician, Joseph Connolly, M.D., reflects complaint of 
headaches and nasal interference with breathing.  The veteran 
submitted a claim for service connection for the right knee 
in December 1955 and underwent right knee arthrotomy in 
October 1956.  None of these early records note any complaint 
of hearing problems or tinnitus.  

The veteran requested service connection for hearing loss in 
February 1997 and reported that he thought that the condition 
had been noted or mentioned in his separation examination 
report.  




Upon VA authorized audiometry evaluation in July 1997, pure 
tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
75
80
100
LEFT
20
35
75
95
95

Average pure tone thresholds were 73, right ear, and 74, left 
ear.  Speech audiometry revealed speech recognition ability 
of 72 percent in the right ear and 70 percent in the left 
ear.  During the examination, the veteran reported a history 
of extensive exposure to rifle fire without ear protection 
while assigned to the rifle range.  He reported occasional 
earaches in the right ear and some imbalance problems.  He 
also reported recurrent right ear tinnitus that sounded like 
a fuzzy horn, which occurred about 5 times per week and 
lasted 10 to 15 seconds.  He said that he first noted 
tinnitus many years ago.  The VA audiometry examiner offered 
a diagnosis of mild to profound sensorineural hearing loss in 
both ears for the frequencies above 500 Hertz.  

In October 1997, the RO found the claims for service 
connection for hearing loss and tinnitus to be not well 
grounded.  The rating decision reflects that service 
connection was in effect for right knee surgery and for a 
deformity of the nose. 

In his notice of disagreement, the veteran reported that he 
worked at the rifle range about 6 months and then noticed 
decreased hearing ability and ear ringing ever since.  He 
again recalled that he reported this during his separation 
examination.  

In May 2000, the veteran testified before the undersigned 
member of the Board that tinnitus began during duty at the 
rifle range while stationed in Japan.  He recalled that he 
began complaining of hearing loss about 6 months after that 
duty and that he mentioned a slight hearing loss and ear 
ringing during his separation examination.  He recalled 
private treatment for this soon after separation but said he 
could no longer recall the name of the physician.  He also 
recalled reporting his hearing loss to VA during leg surgery 
in 1958.  He thought that he might have undergone a VA 
audiometry test at East Orange in the later 1950's.  The 
veteran recalled that he suffered a fractured nose during 
active service that might have caused or contributed to 
hearing loss and tinnitus.  He testified that he did not 
serve in combat.

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999). ).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A 
rebuttable presumption of service connection is available for 
sensorineural hearing loss (as a chronic disease)-even when 
there is no record of the condition in service-if manifested 
to a compensable degree within one year of discharge from 
active military service.  The presumption of service 
connection is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Initially however, the threshold question with respect to any 
claim for service connection is whether the veteran has met 
his initial burden of submitting evidence to show that the 
claim is well-grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A February 1997 VA audiometry examination does indicate 
current bilateral sensorineural hearing loss and tinnitus but 
the veteran's SMRs do not reflect either disorder.  The Board 
has given added consideration to these claims because the 
SMRs indicate that hearing was measured only by whispered 
voice hearing tests.  However, even though the veteran 
reported continuity of symptoms dating to active service, he 
must submit medical evidence tending to link any symptom that 
he noticed during active service and the current hearing loss 
or tinnitus.  His recent VA audiometry report does not tend 
to establish the contended causal connection or show that 
sensorineural hearing loss was manifested to a degree of 10 
percent within one year of separation from active service.  

The veteran, being a layman, is not competent to give an 
opinion regarding medical causation or diagnosis, and his 
statements on such matters do not serve to make either claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In this regard, the Board emphasizes that a well-
grounded claim must be supported by competent evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

The Board finds, in this case, that the veteran has not 
submitted competent evidence linking his current hearing loss 
or tinnitus to active service.  Nor has evidence been 
presented that tends to link the claimed conditions to any 
service-connected disability or show a chronic disease 
manifested to a degree of at least 10 percent within a year 
of separation.  In the absence of such medical evidence, the 
two service connection claims must be denied as not well 
grounded.

As such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well-ground the claim for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The veteran's testimony that he reported his hearing trouble 
to VA in 1958 or later, if substantiated, would not tend to 
show incurrence in service or compensable manifestation 
during any applicable presumptive period.






ORDER


In the absence of well-grounded claims, entitlement to 
service connection for bilateral hearing loss and tinnitus is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

